Citation Nr: 0903948	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  04-15 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for sinusitis with 
headaches, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran had active military service from June 1973 to 
November 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the New 
Orleans, Louisiana, Regional Office (RO), of the Department 
of Veterans Affairs (VA), which in part, denied a rating in 
excess of 10 percent disabling for sinusitis.

In August 2005, the Board denied the claim for increased 
rating for the sinusitis. The appellant appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In June 2006, while this case was pending before 
the Court, the Office of General Counsel for VA, on behalf of 
the Secretary and the appellant filed a Joint Motion for 
Remand and to Stay Proceedings.  The motion was to vacate the 
August 2005 decision by the Board, and to remand the case for 
readjudication due to evidentiary deficiencies.  The Joint 
Motion was granted by a June 2006 Court Order.

The Board remanded this matter to the Agency of Original 
Jurisdiction (AOJ) in October 2006 to afford development in 
compliance with the Joint Motion.  Thereafter the RO in a 
June 2007 rating granted a 30 percent rating for the 
sinusitis effective to the June 2002 date of claim.  
Generally, a veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
issue has been characterized in the issue portion of the 
decision to reflect the increased rating issue remaining on 
appeal.  This matter is now returned to the Board for further 
consideration.

The Board notes the veteran submitted additional statements 
after certification of his appeal.  But his representative 
waived his right to have the RO initially consider this 
additional evidence in January 2009.  See 38 C.F.R. §§ 
20.800, 20.1304 (2008).  

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

Upon review of the evidentiary record, the Board notes that 
the March 2007 VA examination did not include review of 
potentially significant evidence that was received after it 
was conducted.  Of note the RO received medical records in 
April 2007 which included a February 2007 X-ray which 
included some evidence of chronic inflammatory changes, 
specifically ethmoid cells noted.  Furthermore, a private 
sinus computed tomograpy (CT) scan was done in April 2007 
after this examination and thus was not available for the 
examiner to review.  Also received after the March 2007 
examination were VA records of treatment showing persistent 
drainage and nose bleeds in April 2007.  The Board notes that 
the next highest criteria for sinusitis 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2008) would be a 50 percent rating, 
which is warranted for sinusitis following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  

Further examination to include the review of these most 
recent X-ray and CT findings is necessary to assess whether 
the inflammatory findings reported could possibly be from 
osteomyelitis, as evidence of such could possibly more 
closely resemble the criteria for a 50 percent rating even 
without radical or recurrent surgery.  See 38 C.F.R. 4.7.  
Moreover the Board notes that the veteran appears to have 
been recommended surgery and rejected such treatment as shown 
in a September 2004 note which noted the veteran still did 
not desire surgical treatment.  Such history should also be 
considered by the examiner in determining whether the 
veteran's sinusitis more closely resembles the criteria for a 
50 percent rating.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should again contact the 
veteran and ask that he identify all 
sources of treatment for his sinusitis 
since March 2008, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private or non-VA 
government treatment records are not 
successful, the AOJ should inform the 
veteran of the non-response so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claims.  38 
C.F.R. 
§ 3.159 (2008).

2.  The veteran should be scheduled for 
an Ears, Nose and Throat (ENT) 
examination to determine the nature and 
severity of his sinusitis with headaches.  
The claims folder must be made available 
to the examiner prior to the examination, 
and the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
Based on review of the record, 
particularly the records received since 
the last VA examination of March 2007, to 
include the February 2007 X-ray results, 
the April 2007 private CT results, as 
well as any additional records obtained 
pursuant to this remand and examination 
of the veteran, the examiner should 
comment as to whether the veteran's 
sinusitis symptoms more closely resemble 
those following radical surgery for his 
sinusitis with chronic osteomyelitis or 
whether more closely resembles a near 
constant sinusitis characterized by 
headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or 
crusting after repeated surgeries.

3.  Thereafter, the AOJ should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case that 
includes consideration all evidence 
received since the issuance of the last 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2008).  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




